DETAILED ACTION
This correspondence is in response to the communications received March 15, 2022.  Claims 1-6 and 18-22 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites, “wherein each cap structure comprises a single-layered silicon nitride layer structure, a two-layered silicon nitride layer structure, or a multi-layered silicon nitride layer structure”.  This renders the claim indefinite because it becomes unclear as to the metes and bounds of what the cap includes or does not include.  Claim 18 clearly states, “wherein each cap structure at least comprises: … a first silicon nitride layer … a dielectric layer …”, so two films make up the cap.  So how could one view the two films now as one?  How could this conflict of limitations be implemented?  The first option in claim 20 renders the claim indefinite, however the second and third options appropriately further limit claim 18.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    644
    648
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 3B, annotated by Examiner, reproduced above, a memory device (3), comprising:

a plurality of word-line structures (102), disposed on a substrate (100);

a plurality of cap structures (22b), respectively disposed on the plurality of word- line structures (as shown), 

wherein a material of the plurality of cap structures includes a nitride (¶ 0013 discusses the amounts of nitrogen in each of the cap film layers, 122, 222, 322, discussed in ¶ 0037, 0049, 

a plurality of air gaps (330), respectively disposed between the plurality of word- line structures (330 between plural 102), 

wherein the plurality of air gaps are in direct contact with the plurality of word-line structures (330 are directly between 102).

    PNG
    media_image2.png
    562
    425
    media_image2.png
    Greyscale

Regarding claim 18, Applicant discloses in Fig. 1J, provided above, a memory device, comprising:

a plurality of word-line structures (102), disposed on a substrate (102 on 100);

a plurality of cap structures (22b), respectively disposed on the plurality of word-line structures (22b on 102), wherein each cap structure at least comprises:

a first silicon nitride layer (this is interpreted to be the “first cap” 122 in Fig. 3B, silicon nitride discussed for this 122 in ¶ 0037), conformally covering and directly contacting a top surface and an upper sidewall of a corresponding word-line structure (122 contacts to and side surfaces of portion 114 of word line structure 102); and

a dielectric layer (seemingly this would be “second cap” 222, discussed in ¶ 0049), conformally covering the first silicon nitride layer and extending to cover the lower sidewall of the plurality of word-line structures (this appears to be intermediate product in Fig. 1J, where 128 covers, temporarily the lower sidewall region of 102), wherein the dielectric layer between the plurality of word-line structures is connected to each other at the upper sidewall of the plurality of word-line structures (as can be seen in Fig. 1J, where 128 over a given 102 connects to the 122 of a neighboring 102), so as to form a plurality of air gaps in the dielectric layer (air gap 130 between neighboring sidewalls of 102 covered in 122) between the plurality of word-line structures (between neighboring 102).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,704,851) in view of Yang et al. (US 8,435,877).

    PNG
    media_image3.png
    484
    528
    media_image3.png
    Greyscale

Regarding claim 18, Kim discloses in Fig. 1A-G (with Fig. 1G provided above), a memory device, comprising:

a plurality of gate stack structures (114, col. 2, lines 20-21), disposed on a substrate (100);

a plurality of cap structures (120, 122), respectively disposed on the plurality of gate stack structures (120, 122 shown on plural 114), wherein each cap structure at least comprises:

a first silicon nitride layer (118 as shown in Fig. 1D, is silicon nitride, col. 2, lines 59-61, this material layer is eventually patterned into the layer 120), conformally covering and directly contacting a top surface and an upper sidewall of a corresponding gate stack structure (118, which becomes 120, conformally covers gate stack and cover top and side surfaces of gate stack 114 as can be seen in Fig. 1D and 1G); and

a dielectric layer (122), conformally covering the first silicon nitride layer and extending to cover the lower sidewall of the plurality of word-line structures (122 covers 120 and lower exposed sidewalls of gate stacks 114), 

wherein the dielectric layer between the plurality of word-line structures is connected to each other at the upper sidewall of the plurality of word-line structures (122 connect to each other between plural gate stacks 114), so as to form a plurality of air gaps (‘a’, “air pocket”, col. 3, lines 25-27) in the dielectric layer (‘a’ in 122) between the plurality of word-line structures (‘a’ in 122 are between plural 114).

	Kim does not disclose wherein,
	the gate stack structures are “word-line structures”.



	Yang discloses in Figs. 8 and 9, wherein a gate stack is referred to as a “word line” (col. 7, lines 49-52, “The gate structures 200 formed in the cell region may form, for example, 16 or 32 word lines…”).

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

	the gate stack structures are “word-line structures”,

	in the invention or system of Kim as taught by Yang, for the purpose of using a NAND architecture memory scheme which can efficiently and reliably read, write and access data.

Regarding claim 19, Kim et al. disclose the memory device according to claim 18, wherein each word-line structure comprises:

a tunneling dielectric layer (102);



a control gate (108), disposed on the floating gate (108 on 104);

an inter-gate dielectric layer (106), disposed between the floating gate and the control gate (106 between 108 and 104);

a metal layer disposed on the control gate (tungsten silicide layer 110 formed on control gate 108); and

a hard mask layer (“hard mask 112”, col. 3, line 18), disposed on the metal layer (112 on 110).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,704,851) in view of Yang et al. (US 8,435,877) in view of Fantini et al. (US 9,748,311).

Regarding claim 20, Kim et al. disclose the memory device according to claim 18, wherein each cap structure comprises a single-layered silicon nitride layer structure (see 112 rejection above, and Kim shows a single nitride layer in a two layered system), a two-layered silicon nitride layer structure, or a multi-layered silicon nitride layer structure (there are two layers and one is silicon nitride, 120 satisfies the silicon nitride limitation and 122 is silicon oxide).

It is unclear if Kim discloses 122 to be nitride.

    PNG
    media_image4.png
    751
    571
    media_image4.png
    Greyscale

Fantini discloses in Figs. 2A-C, Fig. 2B, shown above, wherein dielectric equivalent material 48 can be silicon nitride (col. 8, lines 22-25).



“wherein each cap structure comprises … a two-layered silicon nitride layer structure, or a multi-layered silicon nitride layer structure”,

in the invention or system of Kim as taught by Fantini, for the purpose of improving the etch withstand capability of the gap fill which will aid during the fabrication of the overall device and protect the gate stacks / word lines.


REASONS FOR ALLOWANCE
Claims 1-6 are allowed. 

The following is an Examiner's statement of reasons for allowance: The memory device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a memory device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the specifically claimed three layered cap structure that accommodates an air gap between neighboring gate stack / work line structures.


Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose “21. (new) The memory device according to claim 18, wherein each cap structure further comprises: a second silicon nitride layer conformally covering the first silicon nitride layer, wherein the first silicon nitride layer has a nitrogen concentration higher than a nitrogen concentration of the second silicon nitride layer.”   This can be seen in Fig. 2B, shown below, which adds a second nitride layer (222) under the dielectric layer (128).  Claim 22 is objected to because of it’s dependency upon claim 21.

    PNG
    media_image5.png
    593
    367
    media_image5.png
    Greyscale





Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893